Exhibit 10.3

APPLERA CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective as of December 31, 2005

(Amended and Restated as of August 28, 2006)

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

ARTICLE 1. INTRODUCTION

1

1.1  

 

Establishment of Plan

1

1.2  

 

Purpose of the Plan

1

 

 

 

 

ARTICLE 2. DEFINITIONS

2

2.1  

 

Definitions

2

2.2  

 

Number and Gender

5

 

 

 

 

ARTICLE 3. PARTICIPATION AND SERVICE

6

3.1  

 

General

6

3.2  

 

Commencement of Participation

6

3.3  

 

Duration; Rehire

6

3.4  

 

Benefit Service

6

3.5  

 

Vesting Service

6

 

 

 

 

ARTICLE 4. AMOUNT OF BENEFITS

7

4.1  

 

Accrued Benefit

7

4.2  

 

Rehired Individuals

8

4.3  

 

Vesting

8

4.4  

 

Forfeiture

9

4.5  

 

Benefit Adjustment for Specified Employees

9

 

 

 

 

ARTICLE 5. PAYMENT OF BENEFITS; DISABILITY AND DEATH BENEFITS

10

5.1  

 

Automatic Form of Benefit Payment

10

5.2  

 

Optional Forms of Payment

10

5.3  

 

Automatic Time of Benefit Payment

11

5.4  

 

Optional Time of Benefit Payment

11

5.5  

 

Manner and Time of Elections

11

5.6  

 

Rules Applicable to Change in Elections

12

5.7  

 

Disability Benefit

13

5.8  

 

Death Benefits

13

5.9  

 

Beneficiary Designation

14

5.10

 

Erroneous Payments

15

5.11

 

Rehire

15

 

 

 

 

ARTICLE 6. SOURCE OF PAYMENTS

16

6.1  

 

Company Obligations and Source of Payments

16

6.2  

 

“Rabbi” Trust

16

 

 

 

 

ARTICLE 7. ADMINISTRATION

17

7.1  

 

Committee

17

7.2  

 

Procedures for Requesting Benefit Payments; Claims Procedures

18

 

 

 

 

ARTICLE 8. AMENDMENT AND TERMINATION

19

8.1  

 

Amendment of the Plan

19

8.2  

 

Termination of the Plan

19

 

 

 

 

i

--------------------------------------------------------------------------------



ARTICLE 9. MISCELLANEOUS PROVISIONS

20

9.1  

 

Employment Rights

20

9.2  

 

No Examination or Accounting

20

9.3  

 

Records Conclusive

20

9.4  

 

Severability

20

9.5  

 

Counterparts

20

9.6  

 

Taxes

20

9.7  

 

Binding Effect

21

9.8  

 

Assignment

21

9.9  

 

Incapacity

21

9.10

 

Unsecured Creditor

22

9.11

 

Notice

22

9.12

 

Benefits Not Salary

22

9.13

 

Captions

22

9.14

 

Governing Law

22

9.15

 

Addresses

22

ii

--------------------------------------------------------------------------------

 

ARTICLE 1. INTRODUCTION

1.1

Establishment of Plan

Applera Corporation (the “Company”) established the Applera Corporation
Supplemental Executive Retirement Plan (the “Plan”), effective as of December
31, 2005. The Plan is amended and restated effective as of August 28, 2006.

1.2

Purpose of the Plan

The purpose of this Plan is to provide supplemental nonqualified retirement
benefits for a select group of senior management or highly compensated employees
of the Company. Payments under the Plan will be made from the general assets of
the Company or from the assets of a Trust, if any, established as part of the
Plan. It is intended that the Plan remain at all times an unfunded deferred
compensation plan for purposes of Title I of ERISA and that the Trust, if any,
will constitute a grantor trust under Sections 671 through 679 of the Code.
Until paid, any and all assets of any vehicle used for payment of benefits under
this Plan will remain owned by the Company, subject to the claims of its general
creditors in the event of the Company’s insolvency.

The Plan and Trust are intended to comply with all applicable requirements of
Section 409A of the Code as well with any regulations and other guidance issued
thereunder. Notwithstanding any other provisions in the Plan to the contrary,
this Plan shall be interpreted for all purposes and operated to the extent
necessary to comply with these requirements.

1

--------------------------------------------------------------------------------



ARTICLE 2. DEFINITIONS

2.1

Definitions

Whenever used in this Plan, the following words and phrases will have the
meanings set forth below unless a different meaning is expressly provided or
plainly required by the context:

(a) “Accrued Benefit” means the amount payable to a Participant as a single life
annuity at his Normal Retirement Date pursuant to Section 4.1 of the Plan.

(b) “Actuarial Equivalent” means a benefit having the same value as the benefit
for which it is substituted. For purposes of determining the Actuarial
Equivalent of any benefit as provided for under this Plan, except the Lump Sum
Option, the Deferred Lump Sum Option described in Section 5.2, and for Section
5.8 determinations respectively, the following factors will apply: Interest: 6%;
and Mortality: 1994 GAM 50/50 Mortality Table. For purposes of the Lump Sum
Option, the Deferred Lump Sum Option, and Section 5.8 determinations, the
following factors will apply: Interest: FAS87 discount rate utilized by the
Company for fiscal year ending June 30, 2006 and Mortality: 1994 GAM 50/50
Mortality Table.

(c) “Beneficiary” means the individual or trust designated by a Participant on a
form provided by the Committee to receive any death benefit payable pursuant to
Sections 5.2 and/or 5.8. If no Beneficiary is properly designated at the time of
the Participant’s death, or if no person so designated will survive the
Participant, the Beneficiary will be the surviving spouse, or if there is no
surviving spouse, the Participant’s heirs, successors or assigns.

(d) “Benefit Service” means the service described in Section 3.4.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means termination of employment upon:

(1) the willful and continued failure by the Participant to perform
substantially his duties with the Company (other than any such failure resulting
from the Participant’s incapacity due to physical or mental illness) after a
demand for a substantial performance is delivered to the Participant by the
Board which specifically identifies the manner in which the Board believes that
the Participant has not substantially performed his duties; or

(2) the willful engaging by the Participant in illegal conduct which is
materially and demonstrably injurious to the Company.

(g) “Change in Control” shall mean a change in control as defined in the
Company’s standard change in control Employment Agreement.

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2

--------------------------------------------------------------------------------



(i) “Committee” means the Committee appointed by the Board in accordance with
Section 7.1 of this Plan.

(j) “Company” means Applera Corporation and any successor thereto that agrees to
assume the duties and obligations of the Company hereunder. It also means any
subsidiary which had adopted the Plan subject to the approval of the Board.

(k) “Compensation” means the regular base wage or salary, including commission,
paid to a Participant by the Company and any amount which is contributed by the
Company pursuant to a salary reduction agreement and which is not includable in
the gross income of the Participant under Sections 125, 132(f) and 401(k) of the
Code or is contributed by the Company pursuant to a salary reduction agreement
and which is not includable in the gross income of the Participant because it is
made to a deferred compensation plan sponsored by the Company. Bonus, Incentive
Compensation Plan payments, payment for overtime or other special payment shall
not be considered as Compensation. During a period of approved leave, it shall
be assumed that the compensation of a Participant is equal to the basic wage or
salary in effect at the time such approved leave began.

(l) “Disability” means the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan of the Company. To the extent
permitted by Code Section 409A and the regulations thereunder, a Participant
will be deemed disabled if (i) determined to be totally disabled by the Social
Security Administration, or (ii) determined to be disabled in accordance with a
disability insurance program if such insurance program applies the definition of
disability in the preceding sentence.

(m) “Early Retirement Date” means the first day of any month on and after a
Participant reaches age 55, or completes five (5) or more years of Vesting
Service, if later.

(n) “Final Average Compensation” means the highest annualized average
Compensation of a Participant during any sixty (60) consecutive calendar months
preceding the determination date. If a Participant has not been employed for a
period of at least sixty (60) consecutive calendar months, Final Average
Compensation will be determined taking into account Compensation for a period of
up to sixty (60) of the most recent calendar months of a Participant’s
employment.

(o) “Final Average Qualified Compensation” means the highest average Qualified
Compensation of a Participant during any five (5) consecutive Plan Years
preceding the determination date. If a Participant has not been employed for a
period of at least five (5) consecutive Plan Years, Final Average Qualified
Compensation will be determined taking into account Qualified Compensation for a
period of up to five (5) of the most recent Plan Years of a Participant’s
employment.

3

--------------------------------------------------------------------------------



(p) “Late Retirement Date” means the first day of the month following the
termination of employment of a Participant who continues to work past his Normal
Retirement Age.

(q) “Normal Retirement Age” is age 65, or the age at which the Participant
completes five (5) years of Vesting Service, if later.

(r) “Normal Retirement Date” is the first day of the month on or after the
Participant’s Normal Retirement Age.

(s) “Participant” means an employee who becomes a Participant as provided in
Article 3 and who has an Accrued Benefit under the Plan.

(t) “Plan” means the Applera Corporation Supplemental Executive Retirement Plan,
as established by this document and as amended from time to time.

(u) “Plan Year” means the Company’s fiscal year, which is the twelve (12) month
period beginning each July 1st and ending the following June 30th.

(v) “Qualified Compensation” means any payment accrued for a current Plan Year
which is paid in a subsequent Plan Year pursuant to the Company’s Incentive
Compensation Plan. Qualified Compensation shall include any amount of incentive
compensation which is contributed by the Company pursuant to a salary reduction
agreement and which is not includable in the gross income of the Participant
because it is made to a deferred compensation plan sponsored by the Company.
Such contribution to a deferred compensation plan shall be treated as Qualified
Compensation for the Plan Year in which the payment was accrued. Any payment
accrued as of the last day of the Plan Year and actually received by a
Participant in a subsequent Plan Year will count as Qualified Compensation if
the Participant either retires on the last day of the Plan Year or in certain
circumstances terminates employment during the Plan Year to which the payments
relate.

(w) “Separation from Service” means the date on which a Participant terminates
employment with the Company for any reason. Whether a Participant has terminated
employment shall be determined based on the facts and circumstances in
accordance with the rules set forth in Section 409A of the Code and the
regulations thereunder, including any special rules for individuals on leave of
absence.

(x) “Specified Employee” generally means an individual who met the criteria to
be a key employee (within the meaning of Section 416 of the Code) of the Company
at any time during the applicable look-back year. If an individual’s Separation
from Service occurs on or after April 1 of a calendar year, the applicable
look-back year is the preceding calendar year. If an individual’s Separation
from Service occurs between January 1 and March 31, inclusive, the applicable
look-back year is the second calendar year preceding the calendar year in which
the Separation from Service occurs. An individual’s status as a Specified
Employee shall be determined in a manner consistent



4

--------------------------------------------------------------------------------



with Code Section 409A and the regulations thereunder, including any special
rules for spinoffs and mergers.

(y) “Trust” means a “rabbi” grantor trust under Sections 671 through 679 of the
Code which may be established pursuant to this Plan.

(z) “Trust Agreement” means any agreement entered into between the Company and
the Trustee, that establishes the Trust, if any, to form a part of this Plan and
to receive, hold, invest and dispose of the Trust Fund.

(aa) “Trust Fund” means the assets of every kind and description held under any
Trust Agreement forming a part of this Plan.

(bb) “Trustee” means any person or entity appointed to act as trustee under the
Trust, if any.

(cc) “Vesting Service” means the service described in Section 3.5.

2.2

Number and Gender

Except when otherwise indicated by the context, any use of any term in the
singular or plural will also include the opposite. As used in the Plan, the
masculine gender will be deemed to refer to the feminine whenever appropriate.

5

--------------------------------------------------------------------------------



ARTICLE 3. PARTICIPATION AND SERVICE

3.1

General

Participation in the Plan is limited solely to a select group of senior
management or highly compensated employees who have been approved by the Board
to be covered under the Plan. The initial group of individuals eligible for the
Plan are identified in Appendix A. No other individuals will be eligible to
participate in the Plan without written approval of Board.

3.2

Commencement of Participation

An individual will become a Participant in the Plan as of the date the
individual is approved to be covered under the Plan under Section 3.1.

3.3

Duration; Rehire

(a) Participant. An individual who becomes a Participant will continue to be a
Participant eligible to accrue benefits until the individual terminates
employment with the Company or, if earlier, until the Board determines that the
individual is no longer eligible to be covered under the Plan. If an individual
ceases to be a Participant eligible to accrue benefits, he shall nevertheless
remain a Participant for other purposes under the Plan with respect to any
Accrued Benefit previously earned but not yet paid.

(b) Rehire. A former Participant who resumes employment with the Company will
once again become a Participant on the later of the date he resumes service for
the Company or the date the Board approves the individual to be covered again
under the Plan.

3.4

Benefit Service

Benefit Service will include the Participant’s aggregate periods of employment
with the Company in a position that the Board has determined is eligible for
benefit credit under the Plan (determined in periods of whole months), including
periods before the Effective Date of this Plan. The Board has determined that
employment in a position on the Company’s Executive Committee will be credited
as Benefit Service, including periods before the adoption of the Plan.

3.5

Vesting Service

Vesting Service will include a Participant’s aggregate periods of employment
with the Company whether or not in a position that the Board has designated as
covered under the Plan (determined in periods of whole months), including
periods before the effective date of this Plan.

6

--------------------------------------------------------------------------------



ARTICLE 4. AMOUNT OF BENEFITS

4.1

Accrued Benefit

(a) In General. A Participant’s Accrued Benefit is the monthly benefit payable
as a single life annuity commencing at his Normal Retirement Date, determined
under the Benefit Formula based on his Final Average Compensation, Final Average
Qualified Compensation, and Benefit Service as of the date of determination.

(b) Benefit Formula. The Plan’s formula used to determine a Participant’s annual
Accrued Benefit is the sum of (1) plus (2), multiplied by (3):

 

(1)

is equal to fifty percent (50%) of Final Average Compensation;

 

(2)

is equal to fifty percent (50%) of Final Average Qualified Compensation; and

 

(3)

is equal to a fraction, where

 

(A)

the numerator is equal to the lesser of the Participant’s Benefit Service or
fifteen (15) years, and

 

(B)

the denominator is fifteen (15) years.

(c) Offset for Special Contractual Benefits. A Participant’s Accrued Benefit
will be offset by the Actuarial Equivalent value of any special contractual
benefits provided by the Company (as of the date of this amended Plan the only
special contractual benefits are under the deferred compensation agreement dated
July 1, 1993, with William B. Sawch and the letter agreement dated August 21,
2003, with Dennis L. Winger). The Committee will reasonably determine any
special contractual benefits that should offset Accrued Benefits under the Plan.
The Actuarial Equivalent value of any offset will be determined in whatever
reasonable manner the Plan’s actuary determines to be appropriate and such
determination will be binding.

(d) Continued Employment After Normal Retirement Age. A Participant who
continues to work past his Normal Retirement Age will have his Accrued Benefit
determined based on his Final Average Compensation, Final Average Qualified
Compensation, and Benefit Service at his Late Retirement Date. There will be no
actuarial adjustment to reflect payment postponed beyond Normal Retirement Age.

(e) Change in Control. Upon a Participant’s termination of employment in
connection with a Change in Control consistent with the Company’s standard
Change in Control agreement, the following special provisions apply:

(1) The Participant will be credited with three (3) additional years for all
purposes under the Plan.

7

--------------------------------------------------------------------------------



(2) Final Average Compensation will be calculated on Compensation during the
twelve (12) consecutive calendar months preceding the Change in Control, if
greater than the amount determined under the definition of Final Average
Compensation under Section 2.1(n).

(3) Final Average Qualified Compensation will be calculated on Qualified
Compensation during the twelve (12) consecutive calendar months preceding the
Change in Control, if greater than the amount determined under the definition of
Final Average Qualified Compensation under Section 2.1(o).

4.2

Rehired Individuals

(a) In General. If a former Participant once again becomes a Participant in
accordance with the provisions of Section 3.3, then such Participant’s Accrued
Benefit will reflect changes in Benefit Service, Final Average Compensation, and
Final Average Qualified Compensation as further specified in Sections 2.1(n) and
(o) and 3.4.

(b) No Benefit Payments During Reemployment. As specified in Section 5.11, if a
rehired individual had begun receiving payments under Article 5, such payments
will be suspended immediately upon his reemployment in a position that the Board
has designated as covered under the Plan. Notwithstanding the foregoing,
benefits will not be suspended if there is a significant risk that this would
result in a violation of the rules under Code Section 409A or the regulations
thereunder.

(c) Adjustment For Benefit Payments. If a rehired individual had begun receiving
payment under Article 5, then such Participant’s Accrued Benefit will be
adjusted to reflect the Actuarial Equivalent value of these payments. The
Actuarial Equivalent amount of this adjustment will be determined in whatever
manner the Plan’s actuary determines to be reasonable and such determination
will be binding.

4.3

Vesting

(a) In General. Subject to the forfeiture provisions of Section 4.5, each
Participant will be fully vested in his Accrued Benefit upon the completion five
(5) years of Vesting Service. Prior to the completion of five (5) years of
Vesting Service, a Participant will not have any vested interest in his Accrued
Benefit.

(b) Full Vesting Due to Special Events. Notwithstanding the foregoing, a
Participant will be fully vested (deemed to have completed five (5) years of
Vesting Service) in his Accrued Benefit if any of the following events occur
while the Participant is employed by the Company:

 

(1)

the Participant dies;

 

(2)

the Participant is determined to have a Disability;

 

(3)

there is a Change in Control; or

8

--------------------------------------------------------------------------------



 

(4)

The Participant’s employment is terminated by the Company without Cause.

4.4

Forfeiture

Notwithstanding any other provision of this Plan to the contrary, each
Participant will forfeit his entire Accrued Benefit under the following
circumstances:

(a) Termination for Cause. Cause will be determined by the Committee in its
reasonable sole discretion using the definition set forth in Section 2.1(f).

(b) Breach of Duty of Loyalty. Each Participant has an ongoing responsibility to
fulfill the following duties of loyalty: giving the Company reasonable notice of
retirement intent and facilitating transition of responsibilities; providing
reasonable assistance to the Company during retirement; and not acting contrary
to the Company’s best interests (including adherence to the Company’s
non-compete restrictions). Adherence to the Plan’s Duty of Loyalty condition
will be determined by the Committee in its sole discretion.

4.5

Benefit Adjustment for Specified Employees

If a Participant’s benefit payment is delayed under Section 5.3 or 5.4 by reason
of his status as a Specified Employee, the following adjustments shall be made
to the benefit amount:

(a) If the benefit is payable in the form of an annuity or Deferred Lump Sum
Option, a balloon payment shall be made on the annuity starting date equal to
the missed payments accumulated with interest at the rate used to determine
actuarial equivalencies for lump sums.

(b) If the benefit is payable in the Lump Sum Option, the lump sum shall be
calculated as of the first day of the month following Separation from Service
and increased with interest at the rate used to determine actuarial
equivalencies for lump sums until the actual payment date.

9

--------------------------------------------------------------------------------



ARTICLE 5. PAYMENT OF BENEFITS; DISABILITY AND DEATH BENEFITS

5.1

Automatic Form of Benefit Payment

Unless a Participant elects an optional form of payment set forth in Section 5.2
in the manner and at the time prescribed in Sections 5.5 and 5.6, the automatic
form of benefit payment under the Plan will be a single life annuity payable for
the life of the Participant.

5.2

Optional Forms of Payment

A Participant may elect in accordance with Section 5.5 to receive his Accrued
Benefit in one of the following forms, each of which shall be the Actuarial
Equivalent of the automatic form of payment provided in Section 5.1.

(a) A Lump Sum Option which shall be a single payment representing the entire
value of the Participant’s Accrued Benefit.

(b) Deferred Lump Sum Option which shall be a reduced monthly annuity payable as
of the first day of each month for a specified period of thirty-six (36), sixty
(60) or one hundred-twenty (120) months, to be followed by payment of an
Actuarial Equivalent lump sum representing the present value of the remaining
payments. The amount of the reduced monthly annuity is a monthly annuity under
the specified period certain and life form of payment Actuarially Equivalent to
the automatic form of payment. Should the Participant die before the end of the
specified period, the Beneficiary shall commence receiving the remaining monthly
payments during the specified period to be followed by the lump sum payment
which would have been paid to the Participant. This optional form of payment
shall be treated as a single payment for purposes of the election rules
described in Sections 5.5 and 5.6 of the Plan.

(c) Contingent 50% Annuitant Option which is a reduced annuity payable as of the
first day of each month to the Participant, for life, with a continuing annuity
to the spouse of the Participant if the spouse survives the Participant, in an
amount which is fifty percent (50 %) of the monthly annuity payable to the
Participant, beginning with the first day of the month following the
Participant’s death and continuing for the spouse’s lifetime.

(d) Contingent 100% Annuitant Option which is a reduced annuity payable as of
the first day of each month to the Participant, for life, with a continuing
annuity to the spouse of the Participant if the spouse survives the Participant,
in an amount which is one hundred percent (100 %) of the monthly annuity payable
to the Participant, beginning with the first day of the month following the
Participant’s death and continuing for the spouse’s lifetime.

10

--------------------------------------------------------------------------------



5.3

Automatic Time of Benefit Payment

Unless a Participant elects an optional time of benefit payment as set forth in
Section 5.4 in the manner and at the time prescribed in Sections 5.5 and 5.6,
the automatic time of benefit payment under the Plan will be the later of (i)
the Participant’s Normal Retirement Date or (ii) the first day of the month
following the Participant’s Separation from Service (or, if a Participant is a
Specified Employee, the first day of the month following the sixth month
anniversary of the Participant’s Separation from Service). The six-month waiting
period for Specified Employees shall apply only to the extent required by Code
Section 409A and the regulations thereunder, and shall not apply to benefits
payable on account of the Participant’s death.

5.4

Optional Time of Benefit Payment

(a) In General. A Participant who terminates employment before his Normal
Retirement Date may elect in accordance with Sections 5.5 and 5.6 to receive
payments as of the first day of any month on and after the later of his Early
Retirement Date or his Separation from Service.

(b) Reduction For Early Commencement. The Accrued Benefit will be reduced ¼ of
1% for each month by which the benefit commencement date precedes his Normal
Retirement Date.

(c) Notwithstanding the foregoing, if a Participant is a Specified Employee,
payment will not be made before the six month anniversary of such Participant’s
Separation from Service except to the extent permitted by Code Section 409A and
the regulations thereunder..

5.5

Manner and Time of Elections

The election of an optional form or time of benefit payment will be made at such
time as the Committee prescribes on a form provided by the Committee for such
purpose. After the “409A transition period,” a Participant’s initial election
under this Section 5.5 must be made before the Participant’s date of hire or, to
the extent permitted by Section 409A and the regulations thereunder, within a
limited period of time following the Participant’s initial eligibility under the
Plan.

For purposes of the preceding paragraph, the 409A transition period is the
period prescribed by the Internal Revenue Service (expiring no earlier than
December 31, 2006) for making a new payment election with respect to amounts
previously deferred without such election being treated as change in the form or
timing of payment under Section 409A(a)(4) of the Code or an acceleration of a
payment under Section 409A(a)(3) of the Code. At any time before the end of the
409A transition period, Participants shall have an opportunity to make a new
payment election with respect to their Accrued Benefit that will be treated as
their initial election for Section 409A of the Code purposes; provided, however,
that the election shall be made in accordance with such rules as the IRS shall
prescribe, including the following: (i) Participants may not make an election in
2006 to start

11

--------------------------------------------------------------------------------



distributions in 2006 that would otherwise be deferred until a later year; (ii)
Participants may not make an election in 2006 to change the form of a
distribution starting in 2006 (except for changes between actuarially equivalent
life annuities); and (iii) Participants may not make an election in 2006 to
defer a distribution that would otherwise begin in 2006.

If no initial election is affirmatively made in the time and manner described
above, the Participant will be deemed to have made an election to receive his
Accrued Benefit pursuant to the automatic form and time for benefit payment.

Any subsequent changes to a Participant’s initial election (or deemed election)
must be made pursuant to the restrictions of Section 5.6 and Code Section 409A
and the regulations thereunder, at such time and in such manner as the Committee
prescribes.

5.6

Rules Applicable to Change in Elections

After the 409A transition period described in Section 5.5, any change to a
Participant’s initial election (or deemed election) as to the form or timing of
payment shall be subject to the following restrictions:

(a) Any election to delay a payment by changing its form or timing shall not be
effective until at least twelve (12) months after the date the revised election
is submitted to the Committee. If a payment is due at Separation from Service
and a Participant elects to change its form or timing within the twelve (12)
month period ending upon Separation from Service, such revised election shall be
null and void, and payment shall be made in accordance with the most recent
valid election (or deemed election) in effect for such Participant.

(b) Except in the case of a payment on account of death or Disability, any
election to delay a payment by changing its form or timing shall not be
effective unless payment is deferred for a period of five (5) years from the
date such payment would have been made. If a Participant makes more than one
election to delay a payment, each such election shall require an additional five
(5) year deferral of payment to the extent required by Section 409A of the Code
and the regulations thereunder.

(c) Any election to delay a payment scheduled to be made at a specified time
(such as the Early Retirement Date) shall not be valid unless made at least
twelve (12) months prior to the date of the first scheduled payment.

(d) A Participant shall not be permitted to accelerate a payment by changing its
form or timing, except to the extent permitted by Section 409A of the Code and
the regulations thereunder. If a Participant has elected (or is deemed to have
elected) to have payments begin at the automatic time of benefit payment
described in Section 5.3, he shall not be permitted to subsequently change his
election to the optional time of benefit payment described in Section 5.4.

12

--------------------------------------------------------------------------------



Notwithstanding the restrictions described above, a Participant who has validly
elected (affirmatively or by default) a life annuity form of benefit may choose
at any time before his commencement date to receive his benefit in any other
actuarially equivalent life annuity form of benefit. For this purpose, a life
annuity form of benefit means the single life annuity described in Section 5.1,
the Contingent 50% Annuitant Option described in Section 5.2(c) or the
Contingent 100% Annuitant Option described in Section 5.2(d). Participants
choosing to exercise this option shall provide reasonable notice to the
Committee before their benefit commencement date.

5.7

Disability Benefit

If a Participant ceases to perform service on account of Disability, his Accrued
Benefit will be payable commencing with the month in which the Participant would
have attained, if not already having attained, his Early Retirement Date
(reduced under Section 5.4 to reflect early commencement) and in the form
elected by the Participant under Section 5.5 and 5.6 (reduced under Section 5.2
to reflect any optional form of payment).

5.8

Death Benefits

(a) Upon the Participant’s death after benefit commencement, the only death
benefit payable to the Participant’s designated Beneficiary shall be the amount
(if any) payable under the form of payment under which the Participant was being
paid at the time of his death.

(b) In the case of a Participant who dies before benefit payments have begun, a
death benefit will be payable to the Participant’s Beneficiary in accordance
with the terms of the Participant’s pre-retirement death benefit election in
effect at the time of his death. If the Participant’s death occurs after the
Participant’s Early Retirement Date, the death benefit will be payable
commencing with the month following the month of the Participant’s death. If the
Participant’s death occurs on or before the Participant’s Early Retirement Date,
the death benefit will be payable commencing with the month the Participant
would have attained his Early Retirement Date had the Participant survived to
his Early Retirement Date.

(1) Timing of election. Participants shall have an opportunity to make a
preretirement death benefit election at such time as the Committee prescribes.
After the “409A transition period” described in Section 5.5, a Participant’s
initial preretirement death benefit election shall be made before the
Participant’s date of hire or, to the extent permitted by Section 409A and the
regulations thereunder, within a limited period of time following the
Participant’s initial eligibility under the Plan. At any time before the end of
the 409A transition period, Participants shall have an opportunity to make a new
preretirement death benefit election that will be treated as their initial
preretirement death benefit election for Section 409A of the Code purposes;
provided, however, that the election shall be made in accordance with such rules
as the IRS shall prescribe. Any change to the

13

--------------------------------------------------------------------------------



Participant’s initial preretirement death benefit election (or deemed election)
shall be subject to the restrictions in Section 5.6.

(2) Form of election. A Participant’s preretirement death benefit election shall
be made on a form provided by the Committee for such purpose. Regardless of the
Participant’s marital status at the time of the election, the election shall
specify the form of payment to be made in the event that the Participant is
married at the time of his death, which may be any one of the following options:

 

(A)

a monthly benefit in the form of a life annuity based on the life expectancy of
the Beneficiary that is Actuarial Equivalent to the present value of the
Participant’s Accrued Benefit,

 

(B)

a lump sum payment that is Actuarial Equivalent to the present value of the
Participant’s Accrued Benefit.

 

(C)

a deferred lump sum payment based on the life expectancy of the Beneficiary that
is Actuarial Equivalent to the present value of the Participant’s Accrued
Benefit.

The election also shall specify the form of payment to be made in the event the
Participant is not married at the time of his death, which may be any one of the
following options:

 

(D)

a lump sum payment that is Actuarial Equivalent to the present value of the
Participant’s Accrued Benefit,

 

(E)

a deferred lump sum payment based on the life expectancy of the Beneficiary that
is Actuarial Equivalent to the present value of the Participant’s Accrued
Benefit.

If a Participant fails to make an initial preretirement death benefit election,
the Participant will be deemed to have elected a preretirement death benefit
payable as follows: If the Participant is married and his spouse is his
designated Beneficiary, the Participant’s spouse will receive a monthly benefit
in the form of a life annuity based on the life expectancy of the spouse that is
Actuarial Equivalent to the present value of the Participant’s Accrued Benefit.
If the Participant is not married at the time of his death, or is married but
has designated a non-spouse Beneficiary, his Beneficiary shall receive a lump
sum payment that is Actuarial Equivalent to the present value of the
Participant’s Accrued Benefit.

5.9

Beneficiary Designation

A Participant may designate an individual or trust as the Beneficiary to receive
any death benefit payable under the Plan. Each Beneficiary designation will be
in the form prescribed by the Company, will be effective only when properly
filed in writing with the Company before the earlier of the Participant’s death
or the time payment commences, and will revoke all prior designations by

14

--------------------------------------------------------------------------------



the Participant. Subject to a spousal waiver, a Participant may designate a
Beneficiary other than his spouse. A Participant may not change his Beneficiary
designation once payment has commenced under the Plan.

5.10

Erroneous Payments

In the event that a Participant or a Beneficiary receives a distribution under
this Plan in excess of the amount, if any, to which he or she is entitled, by
reason of a calculation error or otherwise, the Company may, in its sole
discretion, adjust future benefit payments to the Participant or the Beneficiary
to the extent necessary to recoup the amount which the Participant or the
Beneficiary received which was in excess of the amount to which he or she was
entitled under the terms of the Plan. If the Company determines, in its sole
discretion, that it is not feasible or desirable to adjust future benefit
payments to a Participant or a Beneficiary, the Company may require the
Participant or the Beneficiary to repay to the Plan the amount which is in
excess of the amount to which the Participant or the Beneficiary is entitled
under the terms of the Plan. All amounts received by a Participant or a
Beneficiary under the Plan will be deemed to be paid subject to this condition.

5.11

Rehire

In the event that an individual who is currently receiving payments under the
Plan is rehired by the Company in a position that the Board has designated as
covered under the Plan, then any payments being made under this Article 5 will
be suspended immediately. Payment will recommence according to this Article 5
upon the Participant’s subsequent termination of employment, adjusted as
provided in Section 4.2. Notwithstanding the foregoing, benefits will not be
suspended if there is a significant risk that this would result in a violation
of the rules under Code Section 409A or the regulations thereunder.

15

--------------------------------------------------------------------------------



ARTICLE 6. SOURCE OF PAYMENTS

6.1

Company Obligations and Source of Payments

All benefits payable under the Plan will be paid as they become due and payable
by the Company out of its general assets. Nothing contained in this Plan will be
deemed to create a trust of any kind for Participants or their Beneficiaries or
create a fiduciary relationship between the Company and the Participants or
their Beneficiaries. To the extent that any person acquires a right to receive
benefits under the Plan, such rights will be no greater than the right of any
unsecured general creditors of the Company.

6.2

“Rabbi” Trust

Notwithstanding Section 6.1, to fund the benefits provided under the Plan, the
Company may, in its sole discretion, execute a Trust Agreement with a Trustee or
Trustees, or enter into one or more contracts with an insurance company or
companies, or adopt a combination of both methods of funding. The Company will
determine the form and terms of any such Trust Agreement or insurance contract,
and may, in its sole discretion, modify such instruments from time to time or
remove or replace any Trustee or insurance company. Any such Trust so
established will be a “rabbi” grantor trust under Sections 671 through 679 of
the Code. To the extent prohibited by Code Section 409A(b) or the regulations
thereunder, no assets shall be transferred to an offshore trust or arrangement
and no assets shall become restricted to the payment of benefits in connection
with a change in the Company’s financial health.

16

--------------------------------------------------------------------------------



ARTICLE 7. ADMINISTRATION

 

7.1

Committee

(a) General. The Committee, subject to those powers which the Board has reserved
as described in Article 8 below, will have general authority over, and
responsibility for, the administration and interpretation of the Plan. The
Committee will have full power, authority and discretion to interpret and
construe the Plan, to make all determinations considered necessary or advisable
for the administration of the Plan and the Trust, if any, the calculation of the
amount of benefits payable under the Plan, and to review claims for benefits
under the Plan. This discretion shall include, but not be limited to, the power
to interpret the Plan to comply in good faith with all applicable requirements
of Code Section 409A and the regulations thereunder. The Committee’s
interpretations and constructions of the Plan and its decisions or actions
thereunder, reasonably taken, will be binding and conclusive on all persons for
all purposes.

(b) Composition. The Committee will consist of at least three individuals, each
of whom will be appointed by the Board. Any Committee member may resign by
delivering his or her written resignation to the Committee no later than fifteen
(15) days before the effective date of the resignation. The Board may remove any
member of the Committee at any time and for any reason with or without advance
written notice. Vacancies in the Committee arising by resignation, death,
removal or otherwise will be filled by the Board.

(c) Committee Procedures. The Committee will elect or designate one of its own
members as Chair, establish its own procedures and the time and place for its
meetings and provide for the keeping of minutes of all meetings. A majority of
the members of the Committee will constitute a quorum for the transaction of
business by the Committee. Any action of the Committee may be taken upon the
affirmative vote of a majority of the members at a meeting or, at the direction
of its Chair, without a meeting by mail or telephone, provided that all of the
Committee members are informed in writing of the matter to be voted upon. The
Committee may establish procedures pursuant to which a Committee member may
elect not to participate in a Committee proceeding in which such member has an
interest. No Committee member will be entitled to act on or decide any matters
relating solely to such Committee member as a Participant or any of his or her
rights or benefits under the Plan.

(d) Expenses. All expenses incurred by the Committee in its administration of
the Plan will be paid by the Company. The Committee members will not receive any
special compensation for serving in such capacity but will be reimbursed for any
reasonable expenses actually incurred in connection therewith. No bond or other
security is required of the Committee or any member thereof in any jurisdiction.

(e) Liability; Indemnification. No Committee member will be personally liable by
reason of any instrument executed by such Committee member, or action taken by
the member in his or her

17

--------------------------------------------------------------------------------



capacity as a Committee member, acting in good faith and exercising reasonable
care, nor for any mistake of judgment made in good faith. Committee members may
be entitled to indemnification for certain costs, expenses and liabilities to
the fullest extent permitted by applicable law and regulations and the charter
and bylaws of the Company, and subject to the terms and conditions set forth in
such bylaws.

7.2

Procedures for Requesting Benefit Payments; Claims Procedures

To obtain Plan benefits, a Participant or Beneficiary must file a written
application with the Company. Procedures for filing a claim in the event that
Plan benefits are denied in whole or in part are as follows.

(a) Benefits Claims. A Participant or Beneficiary may file a claim with respect
to amounts asserted to be due hereunder by filing a written claim with the
Committee specifying the nature of such claim in detail. The Committee will
notify the claimant within sixty (60) days as to whether the claim is allowed or
denied, unless the claimant receives written notice from the Committee stating
that special circumstances require an extension of time for a decision on the
claim, in which case the period will be extended by an additional sixty (60)
days. Notice of the Committee’s decision will be in writing, sent by mail to the
claimant’s last known address and, if the claim is denied, such notice will
state the reasons for the denial, refer to the Plan provisions on which the
denial is based, describe any additional material or information necessary for
the claimant to perfect the claim, and explain the Plan’s claim review
procedure.

(b) Review Procedure. A claimant is entitled to request a review of any denial
of his claim under paragraph (a) above. The request for review must be submitted
to the Committee in writing within sixty (60) days of receipt of the notice of
denial. Absent a request for review within this sixty (60) day period, the claim
will be extinguished in its entirety. The claimant will be entitled to submit
issues and comments in writing, as well as other written documents, to the
Committee. The claimant will also be entitled to receive from the Committee,
upon request, reasonable access to and copies of all documents, records and
other information relating to his claim. The review will be conducted by the
Committee, which will render a decision in writing within sixty (60) days of a
request for a review, provided that, if the Committee determines that special
circumstances require an extension of time, this period will be extended by an
additional sixty (60) days. The review will take account of all comments,
documents, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination under paragraph (a) above. The
claimant will receive written notice of the Committee’s review decision,
together with specific reasons for the decision and reference to the pertinent
provisions of the Plan.

18

--------------------------------------------------------------------------------



ARTICLE 8. AMENDMENT AND TERMINATION

8.1

Amendment of the Plan

The Company reserves the right to amend the Plan at any time and in any respect
whatsoever by action of its Board or by such other means as may be prescribed by
the Board. Plan amendments may not decrease or eliminate the Accrued Benefit of
any Participant determined as of the time the amendment is adopted, unless the
Participant consents in writing. The Company shall have full discretion to
change the time or form of benefit payment, even with respect to Participants
who have already terminated employment or commenced benefits, to the extent
deemed necessary or desirable to comply with Code Section 409A or the
regulations thereunder.

8.2

Termination of the Plan

While it is the intent of the Company to maintain the Plan indefinitely, it
reserves the right to terminate the Plan in whole or part by action of the Board
(or by such other means as may be prescribed by the Board) at any time, subject
to the provisions of Section 8.1. Upon plan termination, Participants’ Accrued
Benefits shall continue to be administered and paid in accordance with the
applicable terms of the Plan, except that the Committee shall have the
discretion to accelerate payment of benefits to any Participant (including those
who have already terminated employment or commenced benefits) to the extent
permitted under Code Section 409A and the regulations thereunder.

19

--------------------------------------------------------------------------------



ARTICLE 9. MISCELLANEOUS PROVISIONS

9.1

Employment Rights

Nothing contained in this Plan or any modification of the Plan or act done in
pursuance of this Plan will be construed as giving any Participant any legal or
equitable right with respect to his or her employment against the Company (or
any director, officer or employee thereof), unless specifically provided in this
Plan or under applicable law, or as giving any person a right to be retained in
the employ of the Company. All employees will remain subject to assignment,
reassignment, promotion, transfer, layoff, reduction, suspension, and discharge
to the same extent as if this Plan had never been established.

9.2

No Examination or Accounting

Neither this Plan nor any action taken under it will be construed as giving any
person the right to an accounting or to examine the books or affairs of the
Company, the Plan, or the Committee, except to the extent required by law.

9.3

Records Conclusive

The records of the Company and the Committee will be conclusive in respect to
all matters involved in the administration of the Plan to the extent permitted
by applicable law.

9.4

Severability

In the event any provision of this Plan will be held illegal or invalid for any
reason, such illegality or invalidity will not affect the remaining parts of
this Plan, and it will be construed and enforced as if such illegal or invalid
provision had never been included.

9.5

Counterparts

This Plan may be executed in any number of counterparts, each of which will be
deemed to be an original. All the counterparts will constitute one and the same
instrument and may be sufficiently evidenced by any one counterpart.

9.6

Taxes

The Company will withhold, or cause to be withheld, from all benefits payable
under the Plan all federal, state, local or other taxes required by applicable
law to be withheld with respect to such payment. The Company shall make
appropriate arrangements to withhold FICA taxes due with respect to vested
Accrued Benefits in accordance applicable law, which may require withholding
from salary, benefits, or other amounts within the Company’s control before
benefits are payable hereunder. To the extent permitted by Code Section 409A and
the regulations thereunder, payments under the Plan may be accelerated to pay
employment taxes.

20

--------------------------------------------------------------------------------



It is the intent of the Company that Accrued Benefits shall not be subject to
federal or state income tax until distributed from the Plan. However, the
Company does not guarantee or warrant that Plan benefits will be excludable from
taxable income until distributed and the Participant (or Beneficiary) shall in
all cases be liable for any taxes due on Accrued Benefits.

9.7

Binding Effect

The Plan will be binding upon and inure to the benefit of the Company and its
successors and assigns and the Participants, their Beneficiaries and estates.
The Plan will also be binding upon and inure to the benefit of any successor
organization succeeding to substantially all of the assets and business of the
Company, but nothing in the Plan will preclude the Company from merging or
consolidating into or with, or transferring all or substantially all of its
assets to, another organization which assumes the Plan and all obligations of
the Company thereunder.

In any agreement or plan which the Company may enter into to effect any merger,
consolidation, reorganization, or transfer of assets, the Company agrees that it
will make appropriate provision for the preservation of the Participants’
benefits accrued under the Plan prior to such merger, consolidation,
reorganization or transfer of assets. Upon such a merger, consolidation,
reorganization, or transfer of assets and assumption of the Plan obligations of
the Company, the term “Company” will refer to such other organization and the
Plan will continue in full force and effect.

9.8

Assignment

No Participant or Beneficiary will have the right to assign, transfer,
hypothecate, encumber or anticipate his or her benefits under the Plan, nor will
the benefits under this Plan be subject to any legal process to levy upon or
attach the benefits for payment of any claim against the Participant or his or
her Beneficiary. In the event of any attempted assignment or transfer, the
Company will have no further liability hereunder.

9.9

Incapacity

If the Committee is presented with credible evidence that any person to whom any
amount is or was payable under the Plan is unable to care for his or her affairs
because of illness or accident, or is a minor, or has died, then any payment, or
any part thereof, due to such person or his or her estate (unless a prior claim
therefor has been made by a duly appointed legal representative), may, if the
Committee is so inclined, be paid to such person’s spouse, child, or other
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. In making such a finding the Committee may
rely on the advice of experts chosen by the Committee in its sole discretion.
Any payment consequent on such finding will be in complete discharge of the
liability of the Plan and the Company therefor.

 

21

--------------------------------------------------------------------------------



9.10

Unsecured Creditor

To the extent that any person acquires a right to receive payments from the
Company under the Plan, such right will be no greater than the right of an
unsecured general creditor of the Company.

9.11

Notice

Any election, application, claim, designation, request, notice, instruction or
other communication required or permitted to be made by a Participant,
Beneficiary, or other person to the Committee will be made in writing and in
such form as is prescribed from time to time by the Committee and will be mailed
by first-class mail, postage pre-paid or delivered to such location as will be
specified by the Committee and will be deemed to have been given and delivered
only upon receipt thereof at such location.

9.12

Benefits Not Salary

The benefits payable under the Plan will be independent of, and in addition to,
any other benefits provided by the Company and will not be deemed salary or
other remuneration by the Company for the purpose of computing benefits to which
any Participant or Former Participant may be entitled under any other plan or
arrangement of the Company.

9.13

Captions

The captions preceding the sections of the Plan have been inserted solely as a
matter of convenience and will not in any manner define or limit the scope or
intent of any provisions of the Plan.

9.14

Governing Law

The Plan is intended to constitute an unfunded Plan for a select group of
employees and rights thereunder will be construed according to the laws of the
State of Delaware, without giving effect to the choice of law principles
thereof, and the laws of the United States, as applicable.

9.15

Addresses

Each Participant must file with the Company from time to time in writing his or
her post office address and each change of post office address. The
communication, statement or notice addressed to a Participant at the last post
office address filed with the Company, or if no address is filed with the
Company, then at the last post office address as shown on the records of the
Company, will be binding on the Participant and his or her Beneficiaries for all
purposes of the Plan. The Company will not be required to search for or locate a
Participant or his or her Beneficiary.

22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Applera Corporation has caused this restatement to be
executed by its duly authorized officers, this 28th day of August, 2006.

 

 

 

APPLERA CORPORATION



 

By:


/s/ Barbara J. Kerr

 

 

 



--------------------------------------------------------------------------------

 

 

Title:

/s/ V.P. Human Resources

 

 

 



--------------------------------------------------------------------------------

23

--------------------------------------------------------------------------------



APPENDIX A

INDIVIDUALS ELIGIBLE FOR PARTICIPATION

The Management Resources Committee of the Board approved the adoption of the
Plan solely for the benefit of the group of individuals listed below. No other
individuals will be eligible to participate in the Plan without written approval
of Board.

No individual has a right to continue to participate in the Plan in the future
without the approval of the Board. Each individual will continue to participate
in the Plan at the discretion of the Board.

As of December 31, 2005, the following individuals are eligible to participate
in the Plan:

 

 

Name

 

Date Appointed

 

Agreement (Date)

 

Catherine M. Burzik

 

09/02/2003 (DOH)

 

 

 

Barbara J. Kerr

 

09/05/2000 (DOH)

 

 

 

Kathy Ordoñez

 

12/01/2000 (DOH)

 

 

 

William B. Sawch

 

04/09/1993

 

Def. Comp. Agrmnt. (07/15/1993)

 

Dennis L. Winger

 

09/25/1997 (DOH)

 

Letter Agrmnt. (08/21/2003)

24

--------------------------------------------------------------------------------